DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,200,063 in view of Jones et al. (US Patent 6,674,841). (Please note that as both the instant and patented applications claimed similar subject matters, and the examiner is selecting one of the independent claims from the instant and patented applications for the double patenting rejection)
As per claim 2, U.S. Patent No. 11,200,063 teaches/suggests a computing system comprising: a memory device; a host processor coupled to the memory device; and a graphics processor including graphics hardware and logic to: trigger an idle state in a first command streamer in response to a request to reset a second command streamer that shares the graphics hardware with the first command streamer, determine an event type associated with the request, and conduct the reset based on the event type (Claim 1), but does not teach wherein the event type is to be associated with one or more different types of asynchronous reset events.
Jones teaches/suggests a computing system comprising: wherein the event type is to be associated with one or more different types of asynchronous reset events (e.g. associated with different events associated with asynchronous context switching : col. 4, ll. 28-40; col. 5, ll. 22-27) (Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9)
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’ asynchronous operations into U.S. Patent No. 11,200,063’s computing system to obtain the invention as specified in claim 2.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramadoss et al. (US Pub.: 2017/0091989) in view of Minkin (US Pub.: 2013/0169651) and Jones et al. (US Patent 6,674,841).

As per claim 2, Ramadoss teaches/suggests a computing system comprising: a memory device (e.g. Fig. 2, ref. MEMORY; Fig. 6, ref. 120; Fig. 15, ref. 1050), a host processor (e.g. Fig. 6, ref. 102; Fig. 15, ref. 1030) coupled to the memory device; and a graphics processor (e.g. Fig. 6, ref. 112; Fig. 15, ref. 1032) including graphics hardware and logic to: trigger operation in a first command streamer in association with a second command streamer that shares the graphics hardware with the first command streamer (Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; and [0166]-[0168])
Ramadoss does not teach the computing system comprising: 
having an idle state in response to a request to reset,
determine an event type associated with the request, wherein the event type is to be associated with one or more different types of asynchronous reset events, and 
conduct the reset based on the event type.
Minkin teaches/suggests a computing system comprising: having an idle state in response to a request to reset (e.g. associated with idle state in response to request/command for context switch), determine an event type associated with the request (e.g. as the system must determine that the request/command is context switch type), and conduct the reset based on the event type (e.g. conducting reset as the request/command is context switch type) (Abstract; [0027]; and [0063]-[0071]).
Jones teaches/suggests a computing system comprising: wherein the event type is to be associated with one or more different types of asynchronous reset events (e.g. associated with different events associated with asynchronous context switching : col. 4, ll. 28-40; col. 5, ll. 22-27) (Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9)
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Minkin’s context switch operations and Jones’ asynchronous operations into Ramadoss’ computing system for the benefit of performing a context switch quickly while not wasting a significant amount of in-progress work (Minkin, Abstract) and improving performance by continuously processing of commands instead of waiting for new commands (Jones, col. 2, ll. 38-47; and col. 6, ll. 33-35) to obtain the invention as specified in claim 2.

As per claim 3, Ramadoss, Minkin and Jones teach/suggest all the claimed features of claim 2 above, where Ramadoss, Minkin and Jones further teach/suggest the computing system comprising wherein the logic is to invalidate one or more contexts in the graphics hardware based on the event type (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; [0166]-[0168]; Minkin, Abstract; [0027]; [0063]-[0071]; and Jones, Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9).

As per claim 4, Ramadoss, Minkin and Jones teach/suggest all the claimed features of claim 3 above, where Ramadoss, Minkin and Jones further teach/suggest the computing system comprising wherein a proxy context and a direct context are invalidated if the event type is a host reset request (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; [0166]-[0168]; Minkin, Abstract; [0027]; [0063]-[0071]; and Jones, Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9), wherein it would have been obvious and well-known for host to further request the host reset request in association with the context switch (Please see Keller et al. (US Patent 7,916,146) in col. 3, ll. 47-52 for support).

As per claim 5, Ramadoss, Minkin and Jones teach/suggest all the claimed features of claim 3 above, where Ramadoss, Minkin and Jones further teach/suggest the computing system comprising wherein a hung context is invalidated if the event type is an expiry reset request (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; [0166]-[0168]; Minkin, Abstract; [0027]; [0063]-[0071]; and Jones, Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9), wherein it would have been obvious and well-known to further include the expiry reset request for the context switch being associated with a timeout/expired (Please see Vargas et al. (US Pub:. 2013/0293352) in [0076] for support).

As per claim 6, Ramadoss, Minkin and Jones teach/suggest all the claimed features of claim 2 above, where Ramadoss, Minkin and Jones further teach/suggest the computing system comprising wherein the reset includes a media reset flow if the event media type is a media reset request (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; [0166]-[0168]; Minkin, Abstract; [0027]; [0063]-[0071]; and Jones, Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 7 Ramadoss, Minkin and Jones teach/suggest all the claimed features of claim 2 above, where Ramadoss, Minkin and Jones further teach/suggest the computing system comprising wherein the logic is to send a reset completion message to a host processor, and wherein the memory device includes instructions, which when executed by the host processor, cause the host processor to acknowledge the reset completion message with a special work item (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; [0166]-[0168]; Minkin, Abstract; [0027]; [0063]-[0071]; and Jones, Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9), wherein it would have been obvious and well-known to further include the above claimed features as completion and acknowledgement are communicated in response to the context switch (Please see Silkebakken et al. (US Patent 7,937,710) in col. 3, ll. 22-41 for support).

As per claim 8, claim 8 is rejected in accordance to the same rational and reasoning as the above rejection of claim 2, wherein claim 8 is the semiconductor apparatus operating in association with the computing system of claim 2. Where Ramadoss, Minkin and Jones further teach/suggest the semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to operating accordingly (Ramadoss, Fig. 2; Fig. 6-7; Fig. 15; [0002]; [0043]-[0045]; [0099]-[0100]; [0143]-[0144]; [0163]; [0166]-[0168]; Minkin, Abstract; [0027]; [0063]-[0071]; and Jones, Fig. 2-4; col. 2, ll. 28-47; col. 3, l. 42 to col. 4, l. 41; col. 5, ll. 15-36;col. 7, l. 65 to col. 8, l. 9).

As per claims 9-13, claim 9-13 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-7.

As per claims 14-19 and 20-25, claim 14-19 and 20-25 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-7.

III. PERTINENT RELATED PRIOR ART 
Vargas et al. (US Pub.: 2013/0293352)
Keller et al. (US Patent 7,916,146)
Silkebakken et al. (US Patent 7,937,710)

IV. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 2-25 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        October 22, 2022